Citation Nr: 0843521	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been received  to 
reopen a claim for service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1974 to September 
1974, with subsequent duty in the Mississippi Army National 
Guard from February 1974 to February 1982.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, that denied the benefits sought 
on appeal.  The matter is currently being handled by the RO 
in Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss did not manifest 
within one year of service separation, and is not shown to be 
casually or etiologically related to service.  

2.  An unappealed September 2002 rating decision denied 
service connection for right ear hearing loss.

3.  The evidence pertaining to right ear hearing loss 
submitted subsequent to the September 2002 rating decision 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West Supp. 
2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2. The RO's September 2002 rating decision that denied 
service connection for right ear hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3. New and material evidence has not been received to reopen 
the veteran's claim for service connection for right ear 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims he incurred his hearing loss due to noise 
exposure during service.  To establish service connection, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

Additionally, service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated while performing active duty for 
training, or from an injury incurred in or aggravated while 
performing inactive duty for training.  38 U.S.C.A. § 
101(22), 101 (24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a), 3.6(c)(1) (2005).   The Board notes that the 
veteran served in the Mississippi Army National Guard from 
February 1974 to February 1982.  The Board is cognizant that 
despite a number of attempts made by the RO, not all of the 
veteran's service medical records from his time in the Guard 
have been located.  Therefore, for purposes of this decision 
only, the Board will therefore assume, arguendo, that the 
veteran was exposed to loud noise in service.



Left Ear Hearing Loss
Impaired hearing will be considered to be a disability under 
C.F.R. §3.385 when either 1) the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The veteran has met the first requirement of service 
connection.  In an August 2007 VA examination the veteran was 
diagnosed with moderate to severe sensorineural hearing loss 
in the left ear.  The veteran's auditory threshold was 40 
Decibels or greater at 500, 1000, 2000, 3000, and 4000 Hertz.  
His speech discrimination score using the Maryland CNC Test 
68 percent.  In addition, as mentioned above, the Board will 
concede in-service noise exposure for purposes of this 
decision.

However, service connection is not warranted because there 
has been no positive link made between the veteran's current 
hearing loss and service.  The August 2007 VA examiner found, 
"[i]t is more likely than not that the veteran is not 
service connected for hearing loss due to military noise 
exposure."  In explanation, the examiner stated, "[t]he 
type of hearing loss that the veteran presents here today is 
not one that is associated with noise exposure. Veteran has a 
mixed hearing loss of unknown nature."  There is no evidence 
to the contrary of this in the claim file.  For these 
reasons, the veteran's claims for service connection on a 
direct basis must be denied.  

Alternatively, certain chronic diseases, such as organic 
disease of the nervous system, including sensorineural 
hearing loss, may be presumed to have been incurred in or 
aggravated during service if manifested to a compensable 
degree (10 percent) within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Here, the first documented 
diagnosis of hearing loss was made years after service.  
Indeed, the earliest medical evidence of any kind contained 
within the claims file is dated from 1998.  Because no 
diagnosis of left ear hearing loss was made within one year 
of the veteran's service separation, the presumption for 
service connection for chronic diseases does not apply.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  In 
reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his left ear 
hearing loss is related to service.  The veteran, as a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion on this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  For all of the above 
reasons, service connection must be denied.

Right Ear Hearing Loss
In a September 2002 rating decision, the veteran was denied 
service connection for right ear hearing loss, and he was 
advised of his appellate rights in October 2002.  The veteran 
did not appeal this decision and it became final.  In June 
2005 the veteran filed a claim to reopen his previously 
denied claim for service connection for hearing loss.  For 
claims such as this received on or after August 29, 2001, a 
claim shall be reopened and reviewed if "new and material" 
evidence is 
presented or secured with respect to a claim that is final.  
Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim.  "Material" 
evidence is evidence which relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
and must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In this case, medical records have been added to the record 
since the September 2002 denial, including private medical 
records and a VA examination.  This evidence is new because 
it has not previously been submitted.

However, the evidence does not raise a reasonable possibility 
of substantiating the claim.  The veteran's claim was denied 
in September 2002 because there was no current diagnosis, no 
evidence of  in-service incurrence, and no nexus between his 
current right ear hearing loss and service.  While the Board 
does not dispute that the veteran currently has right ear 
hearing loss, as evidenced by the August 2007 VA examination, 
and as mentioned above, has conceded in-service incurrence 
for the purposes of this decision, the claim cannot be 
reopened because no nexus between the veteran's current right 
ear hearing loss and service has been presented.  The only 
nexus opinion associated with the claims file is that of the 
August 2007 VA examiner, which affirmatively states the 
veteran's hearing loss cannot be related to his military 
service because the veteran does not have the kind of hearing 
loss associated with noise exposure.  The Board is cognizant 
of the veteran's arguments that his right ear hearing loss is 
related to service but the veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  His arguments cannot provide a factual 
predicate upon which compensation may be granted.

In short, the evidence received since the September 2002 
rating decision does not raise a reasonable possibility of 
substantiating the claim.  Additionally, none of the new 
evidence submitted shows a diagnosis of right ear hearing 
loss within one year of separation from service so as to 
allow service connection on a presumptive basis. For all of 
these reasons, the veteran's request to reopen his claim is 
denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
June 2005, December 2005, and March 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of 
December 2005 specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  The letter of March 2006 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

With specific regard to the veteran's new and material 
evidence claim for service connection for right ear hearing 
loss, the Board calls attention to Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which addresses notice requirements specific 
to new and material claims.  Essentially, under Kent, the 
veteran must be apprised as to the requirements both of the 
underlying service connection claim, as well as the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  Here, the December 2005 
letter from the RO sets forth the elements of a service 
connection claim and includes the complete standard for new 
and material evidence for a claim filed on or after August 
29, 2001, which applies to the veteran's case.  This letter 
also provides notice of what evidence would be necessary to 
reopen the veteran's claim based on the previous denial.

For all of these reasons, the Board finds that duty to notify 
and duty to assist have been satisfied.  Not all of the 
veteran's duty-to-assist letters were provided before the 
adjudication of his claims.  However, after he was provided 
the letters he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letters, and the Board finds no basis to conclude that 
any prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  To the 
extent possible, his service medical records were obtained 
and for purposes of this decision, in-service incurrence was 
conceded.  His post service treatment records were obtained.  
He had a personal hearing before the Board.  He was afforded 
a VA examination.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  




ORDER

Service connection for left ear hearing loss is denied.

New and material evidence has not been received to reopen the 
claim for service connection for right ear hearing loss, and 
the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


